Exhibit 10.32

LOGO [g63512ex10_35.jpg]

SCHEDULE I

CHANGE OF CONTROL

SEVERANCE PLAN PARTICIPANTS

 

Benefit Level - 3 Baxter, Warner L.    Moehn, Michael Cisel, Scott A.   
Naslund, Charles D. Cole, Daniel F.    Nelson, Gregory L. Heflin, Adam C.   
Rainwater, Gary L. Lyons, Martin J.    Sullivan, Steven R. Mark, Richard J.   
Voss, Thomas R. Benefit Level - 2 Barnes, Lynn M.    Mueller, Michael G.
Birdsong, Jerre E.    Neff, Robert K. Birk, Mark C.    Nelson, Craig D.
Borkowski, Maureen A.    Ogden, Stan E. Brawley, Mark    Pate, Ron D. DeGraw,
Kevin    Power, Joseph M. Diya, Fadi M.    Reasoner, Cleveland O.* Foss, Karen
C.    Schepers, David J. Glaeser, Scott A.    Schukar, Shawn E. Heger, Mary P.*
   Serri, Andrew M. Iselin, Christopher A.    Sobule, James A. Kidwell, Stephen
M.    Steinke, Bruce A. Lindgren, Mark C.    Wakeman, David N.* Menne, Michael
L.    Weisenborn, Dennis W. Mosier, Don M.    Wiseman, D. Scott*

 

* Not eligible for excise tax gross-up provisions